Case: 12-51300       Document: 00512401407         Page: 1     Date Filed: 10/09/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          October 9, 2013
                                     No. 12-51300
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

FELIPE RODRIGUEZ-RESENDEZ,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 2:12-CR-259-1


Before JOLLY, SMITH, and CLEMENT, Circuit Judges.
PER CURIAM:*
       Felipe Rodriguez-Resendez (Rodriguez) appeals from his within-guidelines
sentence of 77 months of imprisonment, which the district court imposed
following Rodriguez’s guilty-plea conviction for illegal reentry into the United
States after deportation. He challenges the substantive reasonableness of his
sentence, arguing that his sentence is unreasonable because it is greater than
necessary to achieve the sentencing goals of 18 U.S.C. § 3553(a), because the



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-51300    Document: 00512401407     Page: 2   Date Filed: 10/09/2013

                                 No. 12-51300

illegal reentry guideline includes prior convictions in arriving at the offense
level, and because illegal reentry is no more than an international trespass.
      We review sentences for substantive reasonableness under an abuse of
discretion standard and accord within-guidelines sentences a presumption of
reasonableness. Gall v. United States, 552 U.S. 38, 49-51 (2007); Rita v. United
States, 551 U.S. 338, 347 (2007). We have rejected the argument that illegal
reentry is merely a trespass offense that is treated too harshly under U.S.S.G.
§ 2L1.2. United States v. Aguirre-Villa, 460 F.3d 681, 683 (5th Cir. 2006).
Further, Rodriguez’s dissatisfaction with the Sentencing Commission’s decision
to place significant emphasis on prior convictions in illegal reentry cases does
not render his sentence, imposed in line with that policy, beyond the discretion
of the district court. See United States v. Campos-Maldonado, 531 F.3d 337, 339
(5th Cir. 2008). Additionally, Rodriguez’s disagreement with the district court’s
weighing of the 18 U.S.C. § 3553(a) factors is insufficient to rebut the
presumption of reasonableness that attaches to his within-guidelines sentence.
See United States v. Cooks, 589 F.3d 173, 186 (5th Cir. 2009).
      Rodriguez has not demonstrated that the district court abused its
discretion in sentencing him. See Gall, 552 U.S. at 51. The judgment of the
district court is AFFIRMED.




                                       2